Citation Nr: 1518514	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-49 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to October 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection because the Veteran did not have a hearing loss disability as defined by VA.

The Veteran appeared at a hearing before a Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.

The Veterans Law Judge who conducted the Veteran's Board hearing and issued the previous decision in this case has since left the Board.  In February 2015, the Veteran was sent a letter that notified him of this, and gave him the opportunity to request a hearing before the new judge who would evaluate his claim.  The Veteran did not respond.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2014 remand, the Board requested that the Appeals Management Center obtain complete VA treatment records from the American Lake VA Medical Center from September 2012 to the present.  Records from this period were obtained and associated with the Veteran's claims file.  However, these records referred to an August 29, 2012, audiogram of the Veteran.  This audiogram, which has not been associated with the Veteran's electronic claims file, reportedly reflects a 92% word recognition score in his right ear, and mild hearing loss at 4000 Hertz in his left ear.  It is unclear whether the word recognition test was the Maryland CNC test, or whether puretone thresholds for his left ear hearing loss at 4000 Hertz was over 40 decibels.  Accordingly, remand is necessary in order for this record to be obtained.  After this record has been associated with the Veteran's claims file, a clarifying opinion is needed to determine whether the Veteran has hearing loss for VA purposes, and, if so, whether this hearing loss was incurred or aggravated in service.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain the August 29, 2012, audiology records of the Veteran.  These records are discussed on page 53 of the CAPRI records that were uploaded to VBMS on August 27, 2014.

2.  After the above has been completed, arrange for a clarifying opinion as to the nature and etiology of any bilateral hearing loss.  If available, the same examiner who conducted the prior October 2014 audiology examination should provide the opinion.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

Based on review of the record and examination of the Veteran, the examiner should indicate whether the Veteran has had a hearing loss disability for VA purposes at any point during the claims period.  The examiner should specify whether the word recognition test that the Veteran was given on August 29, 2012, was the Maryland CNC test.  If a hearing loss is or was present at any time during the claims period, the examiner should opine whether it is as likely as not (50 percent probability or greater) that hearing loss had its clinical onset in service or is otherwise related to active duty.
In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's lay statements.  The examiner should give medical reasons for accepting or rejecting lay statements concerning the Veteran's symptoms and medical history.  

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

